Citation Nr: 1206177	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-21 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from April 1955 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran requested a Board hearing on his VA Form 9 but later withdrew this request in October 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU due to his service connected disabilities.  His service connected disabilities are as follows:  residuals of prostate cancer (100% from September 3, 2008 and 40% from April 1, 2011); myocardial coronary artery bypass graft surgery with coronary artery disease associated with hypertension (100% from September 8, 2006, 60% from January 1, 2007, and 30% from January 1, 2012); lumbosacral strain (20% from October 15, 2002); hypertension (10% from May 6, 1976); lichen simplex right leg (10% from April 27, 1995); sinusitis (10% from December 4, 1995); varicose veins right leg (10% from January 11, 1996); and erectile dysfunction associated with residuals of prostate cancer (0% from September 18, 2011).  

He is also assigned special monthly compensation under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) from September 3, 2008 to April 1, 2011 for residuals of prostate cancer rated at 100% and additional service-connected disability of myocardial coronary artery bypass graft surgery, independently ratable at 60% or more; and 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) on account of anatomical loss of use of a creative organ from September 18, 2010.  

His combined evaluations are 100% from September 8, 2006; 80% from January 1, 2007; 100% from September 3, 2008; 90% from April 1, 2011; and 80% from January 1, 2012.   

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  The Veteran meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

The Veteran reported on his VA Form 21-4192 that he worked from April 1987 to April 2001 as a police officer, at which time he asserts that he became too disabled to work.  On his March 2008 notice of disagreement (VA Form 21-4138), he indicated that although he retired from his job, prior to his retirement his disabilities were increasing in severity.  He states that he is on nine different medications, the majority of which limit him from driving.  He further asserts that his heart condition is causing other problems, which require him to remain close to a bathroom.

VA treatment records in December 2000 note that the Veteran sought emergency treatment for complaints of numbness in the right side and high blood pressure.  Treatment records further note that just prior to his retirement in February 2001 he had complaints of increased back pain radiating to his left lower extremity and numbness in the left lower extremity while working on his computer.  A May 2001 VA treatment record notes that the Veteran reported that his back pain was improved since retirement.  

A September 2010 VA examination report notes the Veteran stated that he retired because of back pain and fatigue.  However, other examination reports including a March 2011 VA examination notes the Veteran retired due to eligibility by age and/or longevity of employment.  It is worth mentioning that the Veteran's date of birth is in 1935.

The Veteran was afforded a VA examination in January 2008 to address the current impairment caused by his service connected disabilities.  However, the VA examiner did not provide an opinion on whether or not the Veteran was employable, but instead just noted that he was not employed.

It is not clear, based on the Veteran's level of disability and educational and vocational background, that he is able to obtain the type of employment in his field due to his service-connected disabilities, or whether other types of employment would be feasible.  Thus, he should be afforded an appropriate VA examination on remand.  

On remand, his complete treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify all private medical care providers that have treated him for his service-connected disabilities since March 2011.  Make arrangements to obtain all records that he adequately identifies.

2.  Make arrangements to obtain the Veteran's treatment records from the Miami VA healthcare facility dated from May 2006 to February 2008 and from March 2011 forward. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

The examiner should provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e., residuals of prostate cancer, myocardial coronary artery bypass graft surgery with coronary artery disease associated with hypertension, lumbosacral strain, hypertension, lichen simplex right leg, sinusitis, varicose veins right leg, and erectile dysfunction associated with residuals of prostate cancer) render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

All findings, conclusions, and opinions must be supported by a clear rationale.

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



